DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art    relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2-7, 12-19, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Valois (US 9840256).
Regarding claim 1, Valois discloses a method for optimizing capture of sensory signals (citing, “The predictive configuration system can dynamically determine a set of configurations for the sensor array to compensate for the imminent lighting conditions, and preemptively execute the one or more configurations for the sensor array as the AV travels the current route. As used herein, to "preemptively executing" one or more configuration(s) means to adjust one or more parameter(s) of a particular sensor to mitigate the negative effects of imminent lighting conditions on the sensor data received from the particular sensor before it experiences the imminent lighting conditions. These configurations may configure the adjustable parameters of the passive sensor systems, such as the aperture settings, resolution, frame rate and/or shutter speed, color temperature settings, gain or ISO settings, saturation and contrast settings, focus, and the like.”, col. 1, lines 58-67, etc), comprising:
determining at least one predicted future sensor reading for a robotic device based on navigation path data of the robotic device (citing, “A predictive sensor array configuration system (or predictive configuration system) is provided that can dynamically determine imminent lighting conditions for a sensor array of the AV as the AV travels a current route. The imminent light conditions can be any condition, such as a shadow or a reflection that may affect an operational performance of the passive sensor systems of the AV's sensor array (e.g., stereo cameras). The predictive configuration system can dynamically determine a set of configurations for the sensor array to compensate for the imminent lighting conditions, and preemptively execute the one or more configurations for the sensor array as the AV travels the current route.”, col. 1, lines 51-67; Prior art also determining predictive future sensor reading by referring to a Look up table e.g. an LUT, wherein prerecorded sensor data is extrapolated therefrom and compared with current sensor reading to mitigate current sensor anomalies to optimize capture of sensory signals; col. 3, lines 1-8, lines 32-52), wherein the robotic device is deployed with at least one sensor (sensor array on AV; col. 1, lines 51-55);
implies optimize capturing of sensor signals, see applicant’s disclosure sec 0009, 0010; See prior art col. 1, lines 51 to col. 2, line 5)based on the at least one predicted future sensor reading [citing, “A predictive sensor array configuration system (or predictive configuration system) is provided that can dynamically determine imminent lighting conditions for a sensor array of the AV as the AV travels a current route. The imminent light conditions can be any condition, such as a shadow or a reflection that may affect an operational performance of the passive sensor systems of the AV's sensor array (e.g., stereo cameras).The predictive configuration system can dynamically determine a set of configurations for the sensor array to compensate for the imminent lighting conditions, and preemptively execute the one or more configurations for the sensor array as the AV travels the current route.”, col. 1, lines 51-67; determining predictive future sensor reading by referring to a Look up table e.g. an LUT, wherein prerecorded sensor data is extrapolated therefrom and compared with current sensor reading to mitigate current sensor anomalies to optimize capture of sensory signals; col. 3, lines 1-8, lines 32-52 ], wherein the optimized sensor configuration optimizes capturing of sensor signals by the at least one sensor (The predictive configuration system can dynamically determine a set of configurations for the sensor array to compensate for the imminent lighting conditions, and preemptively execute the one or more configurations for the sensor array as the AV travels the current route. As used herein, to "preemptively executing" one or more configuration(s) means to adjust one or more parameter(s) of a particular sensor to mitigate the negative effects of imminent lighting conditions on the sensor data received from the particular sensor before it experiences the imminent lighting conditions. These configurations may configure the adjustable parameters of the passive sensor systems, such as the aperture settings, resolution, frame rate and/or shutter speed, color temperature settings, gain or ISO settings, saturation and contrast settings, focus, and the like.”, col. 1, lines 51 to col. 2, line 5); and
reconfiguring the at least one sensor based on the optimized sensor configuration (The predictive configuration system can dynamically determine a set of configurations for the sensor array to compensate for the imminent lighting conditions, and preemptively execute the one or more configurations for the sensor array as the AV travels the current route. As used herein, to "preemptively executing" one or more configuration(s) means to adjust one or more parameter(s) of a particular sensor to mitigate the negative effects of imminent lighting conditions on the sensor data received from the particular sensor before it experiences the imminent lighting conditions. These configurations may configure the adjustable parameters of the passive sensor systems, such as the aperture settings, resolution, frame rate and/or shutter speed, color temperature settings, gain or ISO settings, saturation and contrast settings, focus, and the like.”, col. 1, lines 51 to col. 2, line 5), wherein reconfiguring the at least one sensor further comprises modifying at least one sensor parameter of the at least one sensor based on the optimized sensor configuration {As used herein, to "preemptively executing" one or more configuration(s) means to adjust one or more parameter(s) of a particular sensor to mitigate the negative effects of imminent lighting conditions on the sensor data received from the particular sensor before it experiences the imminent lighting conditions. These configurations may configure the adjustable parameters of the passive sensor systems, such as the aperture settings, resolution, frame rate and/or shutter speed, color temperature settings, gain or ISO settings, saturation and contrast settings, focus, and the like.”, col. 1, lines 51 to col. 2, line 5}.

Regarding claim 2, Valois discloses the method of claim 1, further comprising:
determining an expected time of occurrence (citing, “The imminent lighting conditions can further be determined based on a time of day and a direction of travel. For example, traveling east in the early morning can result in the early morning Sun significantly affecting the passive sensors”, col. 3, lines 18-22) for the at least one predicted future sensor reading, wherein the robotic device is reconfigured such that the at least one sensor parameter of the robotic device matches the optimized sensor configuration at the expected time of occurrence (citing, “In certain implementations, the AV can maintain a sub-map database that includes 3D surface data of an operational region of the AV. Each of the sub-maps in the database can be recorded by surface vehicles, such as other AVs, using any number of sensors or sensor types (e.g., LiDAR, radar, and stereo cameras), and can be utilized by the AV for comparison to current sensor data in order to maneuver through surface streets and road traffic. These sub-maps can also be utilized by the predictive configuration system to determine the imminent lighting conditions by comparing current sensor data from the sensor array with lighting conditions provided by a particular sub-map correlated to the AV's current or future position. Accordingly, the predictive configuration system can select the set of configurations from the LUTs in order to mathc the lighting conditions indicating on the current sub-map.”, col, 3, lines 32-47).
citing, “In certain implementations, the AV can maintain a sub-map database that includes 3D surface data of an operational region of the AV. Each of the sub-maps in the database can be recorded by surface vehicles, such as other AVs, using any number of sensors or sensor types (e.g., LiDAR, radar, and stereo cameras), and can be utilized by the AV for comparison to current sensor data in order to maneuver through surface streets and road traffic. These sub-maps can also be utilized by the predictive configuration system to determine the imminent lighting conditions by comparing current sensor data from the sensor array with lighting conditions provided by a particular sub-map correlated to the AV's current or future position.”, col. 3, lines 32-52), wherein the expected time for the at least one predicted future sensor reading is determined based further on the series of positions and the time series (citing, “ The imminent light conditions can be determined by receiving sensor data from stereo cameras of the sensor array itself, and identifying certain route features that may affect the imminent lighting conditions in the current route traveled by the AV. For example, the sensor array can identify such features as overpasses, tunnels, shadows, solar reflections from building windows, bright lights (e.g., street lights, police or emergency vehicle lights, etc.), the Sun itself, highly reflective features (e.g., white or polished metal objects or structures), and the like. The imminent lighting conditions can further be determined based on a time of day and a direction of travel. For example, traveling east in the early morning can result in the early morning Sun significantly affecting the passive sensors.”, col. 3, lines 9-22). 

determining a predicted future sensor motion based on the navigation path data (if the AV is moving east, therefore sensors on AV are moving east; col. 3, lines 18-22), wherein the at least one predicted future sensor reading is determined based further on the predicted future sensor motion (citing, “The imminent lighting conditions can further be determined based on a time of day and a direction of travel. For example, traveling east in the early morning can result in the early morning Sun significantly affecting the passive sensors. col. 3, lines 18-22).
Regarding claim 5, Valois discloses the method of claim 1, wherein the at least one predicted future sensor reading is extrapolated (i.e. estimated or concluded) based on at least one previous sensor reading (citing, “In certain situations, the actual operation conditions of the AV may extend beyond anticipated operation conditions corresponding to the external sensor characterization tests. In such situations, the predictive configuration system can execute a set of rules to extrapolate table elements (e.g., individual or grouped sensor configurations) from the LUTs to converge on an optimal set of sensor configurations for execution.”, col. 3, lines 1-8; col. 3, lines 32-44). 
Regarding claim 6, Valois discloses the method of claim 5, wherein the at least one predicted future sensor reading is extrapolated (i.e. estimated or concluded) based further on the navigation path data (“The imminent lighting conditions can further be determined based on a time of day and a direction of travel. For example, traveling east in the early morning can result in the early morning Sun significantly affecting the passive sensors. col. 3, lines 18-22) and scene geometry data of an environment in which the robotic device is deployed [Although Valois does not particularly mention the phrase, “scene geometry” Valois indicates that the at least one predicted future sensor reading is extrapolated (i.e. estimated or concluded) based map data including tunnies, overpasses which provide for a scene geometry; col. 3, lines 9-22.  Therefore, it would be obvious to one having ordinary skill in the art].
Regarding claim 7, Valois discloses the method of claim 1, wherein the optimized sensor configuration includes an optimal exposure parameter for the at least one sensor (aperture settings, resolution, shutter speed, etc constitute optimal exposure parameters; col. 2, lines 1-5).
Regarding claim 12, Valois discloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process (col. 19, lines 40-67), the process comprising:
determining at least one predicted future sensor reading for a robotic device based on navigation path data of the robotic device [citing, “A predictive sensor array configuration system (or predictive configuration system) is provided that can dynamically determine imminent lighting conditions for a sensor array of the AV as the AV travels a current route. The imminent light conditions can be any condition, such as a shadow or a reflection that may affect an operational performance of the passive sensor systems of the AV's sensor array (e.g., stereo cameras). The predictive configuration system can dynamically determine a set of configurations for the sensor array to compensate for the imminent lighting conditions, and preemptively execute the one or more configurations for the sensor array as the AV travels the current route.”, col. 1, lines 51-67; Prior art also determining predictive future sensor reading by referring to a Look up table e.g. an LUT, wherein prerecorded sensor data is extrapolated therefrom and compared with current sensor reading to mitigate current sensor anomalies to optimize capture of sensory signals; col. 3, lines 1-8, lines 32-52], wherein the robotic device is deployed with at least one sensor (sensor array on AV; col. 1, lines 51-55);
implies optimize capturing of sensor signals, see applicant’s disclosure sec 0009, 0010; See prior art col. 1, lines 51 to col. 2, line 5)based on the at least one predicted future sensor reading [citing, “A predictive sensor array configuration system (or predictive configuration system) is provided that can dynamically determine imminent lighting conditions for a sensor array of the AV as the AV travels a current route. The imminent light conditions can be any condition, such as a shadow or a reflection that may affect an operational performance of the passive sensor systems of the AV's sensor array (e.g., stereo cameras).The predictive configuration system can dynamically determine a set of configurations for the sensor array to compensate for the imminent lighting conditions, and preemptively execute the one or more configurations for the sensor array as the AV travels the current route.”, col. 1, lines 51-67; determining predictive future sensor reading by referring to a Look up table e.g. an LUT, wherein prerecorded sensor data is extrapolated therefrom and compared with current sensor reading to mitigate current sensor anomalies to optimize capture of sensory signals; col. 3, lines 1-8, lines 32-52 ], wherein the optimized sensor configuration optimizes capturing of sensor signals by the at least one sensor (The predictive configuration system can dynamically determine a set of configurations for the sensor array to compensate for the imminent lighting conditions, and preemptively execute the one or more configurations for the sensor array as the AV travels the current route. As used herein, to "preemptively executing" one or more configuration(s) means to adjust one or more parameter(s) of a particular sensor to mitigate the negative effects of imminent lighting conditions on the sensor data received from the particular sensor before it experiences the imminent lighting conditions. These configurations may configure the adjustable parameters of the passive sensor systems, such as the aperture settings, resolution, frame rate and/or shutter speed, color temperature settings, gain or ISO settings, saturation and contrast settings, focus, and the like.”, col. 1, lines 51 to col. 2, line 5); and
reconfiguring the at least one sensor based on the optimized sensor configuration (The predictive configuration system can dynamically determine a set of configurations for the sensor array to compensate for the imminent lighting conditions, and preemptively execute the one or more configurations for the sensor array as the AV travels the current route. As used herein, to "preemptively executing" one or more configuration(s) means to adjust one or more parameter(s) of a particular sensor to mitigate the negative effects of imminent lighting conditions on the sensor data received from the particular sensor before it experiences the imminent lighting conditions. These configurations may configure the adjustable parameters of the passive sensor systems, such as the aperture settings, resolution, frame rate and/or shutter speed, color temperature settings, gain or ISO settings, saturation and contrast settings, focus, and the like.”, col. 1, lines 51 to col. 2, line 5), wherein reconfiguring the at least one sensor further comprises modifying at least one sensor parameter of the at least one sensor based on the optimized sensor configuration {As used herein, to "preemptively executing" one or more configuration(s) means to adjust one or more parameter(s) of a particular sensor to mitigate the negative effects of imminent lighting conditions on the sensor data received from the particular sensor before it experiences the imminent lighting conditions. These configurations may configure the adjustable parameters of the passive sensor systems, such as the aperture settings, resolution, frame rate and/or shutter speed, color temperature settings, gain or ISO settings, saturation and contrast settings, focus, and the like.”, col. 1, lines 51 to col. 2, line 5}.
Regarding claim 13, Valois discloses a system for optimizing capture of sensory signals (citing, “The predictive configuration system can dynamically determine a set of configurations for the sensor array to compensate for the imminent lighting conditions, and preemptively execute the one or more configurations for the sensor array as the AV travels the current route. As used herein, to "preemptively executing" one or more configuration(s) means to adjust one or more parameter(s) of a particular sensor to mitigate the negative effects of imminent lighting conditions on the sensor data received from the particular sensor before it experiences the imminent lighting conditions. These configurations may configure the adjustable parameters of the passive sensor systems, such as the aperture settings, resolution, frame rate and/or shutter speed, color temperature settings, gain or ISO settings, saturation and contrast settings, focus, and the like.”, col. 1, lines 58-67, etc), comprising: 
a processing circuitry (col. 19, lines 40-67); and
a memory (col. 19, lines 40-67), the memory containing instructions that, when executed by the processing circuitry (col. 19, lines 40-67), configure the system to:
determine at least one predicted future sensor reading for a robotic device based on navigation path data of the robotic device [citing, “A predictive sensor array configuration system (or predictive configuration system) is provided that can dynamically determine imminent lighting conditions for a sensor array of the AV as the AV travels a current route. The imminent light conditions can be any condition, such as a shadow or a reflection that may affect an operational performance of the passive sensor systems of the AV's sensor array (e.g., stereo cameras). The predictive configuration system can dynamically determine a set of configurations for the sensor array to compensate for the imminent lighting conditions, and preemptively execute the one or more configurations for the sensor array as the AV travels the current route.”, col. 1, lines 51-67; Prior art also determining predictive future sensor reading by referring to a Look up table e.g. an LUT, wherein prerecorded sensor data is extrapolated therefrom and compared with current sensor reading to mitigate current sensor anomalies to optimize capture of sensory signals; col. 3, lines 1-8, lines 32-52], wherein the robotic device is deployed with at least one sensor (sensor array on AV; col. 1, lines 51-55);
determine an optimized sensor configuration (implies optimize capturing of sensor signals, see applicant’s disclosure sec 0009, 0010; See prior art col. 1, lines 51 to col. 2, line 5)based on the at least one predicted future sensor reading [citing, “A predictive sensor array configuration system (or predictive configuration system) is provided that can dynamically determine imminent lighting conditions for a sensor array of the AV as the AV travels a current route. The imminent light conditions can be any condition, such as a shadow or a reflection that may affect an operational performance of the passive sensor systems of the AV's sensor array (e.g., stereo cameras).The predictive configuration system can dynamically determine a set of configurations for the sensor array to compensate for the imminent lighting conditions, and preemptively execute the one or more configurations for the sensor array as the AV travels the current route.”, col. 1, lines 51-67; determining predictive future sensor reading by referring to a Look up table e.g. an LUT, wherein prerecorded sensor data is extrapolated therefrom and compared with current sensor reading to mitigate current sensor anomalies to optimize capture of sensory signals; col. 3, lines 1-8, lines 32-52 ], wherein the optimized sensor configuration optimizes capturing of sensor signals by the at least one sensor (The predictive configuration system can dynamically determine a set of configurations for the sensor array to compensate for the imminent lighting conditions, and preemptively execute the one or more configurations for the sensor array as the AV travels the current route. As used herein, to "preemptively executing" one or more configuration(s) means to adjust one or more parameter(s) of a particular sensor to mitigate the negative effects of imminent lighting conditions on the sensor data received from the particular sensor before it experiences the imminent lighting conditions. These configurations may configure the adjustable parameters of the passive sensor systems, such as the aperture settings, resolution, frame rate and/or shutter speed, color temperature settings, gain or ISO settings, saturation and contrast settings, focus, and the like.”, col. 1, lines 51 to col. 2, line 5); and
reconfigure the at least one sensor based on the optimized sensor configuration (The predictive configuration system can dynamically determine a set of configurations for the sensor array to compensate for the imminent lighting conditions, and preemptively execute the one or more configurations for the sensor array as the AV travels the current route. As used herein, to "preemptively executing" one or more configuration(s) means to adjust one or more parameter(s) of a particular sensor to mitigate the negative effects of imminent lighting conditions on the sensor data received from the particular sensor before it experiences the imminent lighting conditions. These configurations may configure the adjustable parameters of the passive sensor systems, such as the aperture settings, resolution, frame rate and/or shutter speed, color temperature settings, gain or ISO settings, saturation and contrast settings, focus, and the like.”, col. 1, lines 51 to col. 2, line 5), wherein reconfiguring the at least one sensor further comprises modifying at least one sensor parameter of the at least one sensor based on the optimized sensor configuration {As used herein, to "preemptively executing" one or more configuration(s) means to adjust one or more parameter(s) of a particular sensor to mitigate the negative effects of imminent lighting conditions on the sensor data received from the particular sensor before it experiences the imminent lighting conditions. These configurations may configure the adjustable parameters of the passive sensor systems, such as the aperture settings, resolution, frame rate and/or shutter speed, color temperature settings, gain or ISO settings, saturation and contrast settings, focus, and the like.”, col. 1, lines 51 to col. 2, line 5}.
Regarding claim 14, Valois discloses the system of claim 13, wherein the system is further configured to: 
determine an expected time of occurrence (citing, “The imminent lighting conditions can further be determined based on a time of day and a direction of travel. For example, traveling east in the early morning can result in the early morning Sun significantly affecting the passive sensors”, col. 3, lines 18-22) for the at least one predicted future sensor reading, wherein the robotic device is reconfigured such that the at least one sensor parameter of the robotic device matches the optimized sensor configuration at the expected time of occurrence (citing, “In certain implementations, the AV can maintain a sub-map database that includes 3D surface data of an operational region of the AV. Each of the sub-maps in the database can be recorded by surface vehicles, such as other AVs, using any number of sensors or sensor types (e.g., LiDAR, radar, and stereo cameras), and can be utilized by the AV for comparison to current sensor data in order to maneuver through surface streets and road traffic. These sub-maps can also be utilized by the predictive configuration system to determine the imminent lighting conditions by comparing current sensor data from the sensor array with lighting conditions provided by a particular sub-map correlated to the AV's current or future position. Accordingly, the predictive configuration system can select the set of configurations from the LUTs in order to mathc the lighting conditions indicating on the current sub-map.”, col, 3, lines 32-47).
citing, “In certain implementations, the AV can maintain a sub-map database that includes 3D surface data of an operational region of the AV. Each of the sub-maps in the database can be recorded by surface vehicles, such as other AVs, using any number of sensors or sensor types (e.g., LiDAR, radar, and stereo cameras), and can be utilized by the AV for comparison to current sensor data in order to maneuver through surface streets and road traffic. These sub-maps can also be utilized by the predictive configuration system to determine the imminent lighting conditions by comparing current sensor data from the sensor array with lighting conditions provided by a particular sub-map correlated to the AV's current or future position.”, col. 3, lines 32-52), wherein the expected time for the at least one predicted future sensor reading is determined based further on the series of positions and the time series (citing, “ The imminent light conditions can be determined by receiving sensor data from stereo cameras of the sensor array itself, and identifying certain route features that may affect the imminent lighting conditions in the current route traveled by the AV. For example, the sensor array can identify such features as overpasses, tunnels, shadows, solar reflections from building windows, bright lights (e.g., street lights, police or emergency vehicle lights, etc.), the Sun itself, highly reflective features (e.g., white or polished metal objects or structures), and the like. The imminent lighting conditions can further be determined based on a time of day and a direction of travel. For example, traveling east in the early morning can result in the early morning Sun significantly affecting the passive sensors.”, col. 3, lines 9-22). 
Regarding claim 16, Valois discloses the system of claim 13, wherein the system is further configured to: 
determine a predicted future sensor motion based on the navigation path data (if the AV is moving east, therefore sensors on AV are moving east; col. 3, lines 18-22), wherein the at least one predicted future sensor reading is determined based further on the predicted future sensor motion (citing, “The imminent lighting conditions can further be determined based on a time of day and a direction of travel. For example, traveling east in the early morning can result in the early morning Sun significantly affecting the passive sensors. col. 3, lines 18-22).
Regarding claim 17, Valois discloses the system of claim 13, wherein the at least one predicted future sensor reading is extrapolated (i.e. estimated or concluded) based on at least one previous sensor reading (citing, “In certain situations, the actual operation conditions of the AV may extend beyond anticipated operation conditions corresponding to the external sensor characterization tests. In such situations, the predictive configuration system can execute a set of rules to extrapolate table elements (e.g., individual or grouped sensor configurations) from the LUTs to converge on an optimal set of sensor configurations for execution.”, col. 3, lines 1-8; col. 3, lines 32-44).
Regarding claim 18, Valois discloses the system of claim 17, wherein the at least one predicted future sensor reading is extrapolated (i.e. estimated or concluded) based further on the navigation path data (“The imminent lighting conditions can further be determined based on a time of day and a direction of travel. For example, traveling east in the early morning can result in the early morning Sun significantly affecting the passive sensors. col. 3, lines 18-22) and scene Although Valois does not particularly mention the phrase, “scene geometry” Valois indicates that the at least one predicted future sensor reading is extrapolated (i.e. estimated or concluded) based map data including tunnies, overpasses which provide for a scene geometry; col. 3, lines 9-22.  Therefore, it would be obvious to one having ordinary skill in the art].
Regarding claim 19, Valois discloses the system of claim 13, wherein the optimized sensor configuration includes an optimal exposure parameter for the at least one sensor (aperture settings, resolution, shutter speed, etc constitute optimal exposure parameters; col. 2, lines 1-5).
Regarding claim 24, Valois discloses a method for optimizing capture of sensory signals, comprising:
determining at least one deficiency in a plurality of sensory signals captured by at least one sensor of a robotic device [citing, “……A predictive array configuration system (or predictive configuration system) is provided that can dynamically determine imminent lighting conditions for a sensor array of the AV as the AV travels a current route. The imminent light conditions can be any condition, such as a shadow or a reflection that may affect an operational performance of the passive sensor systems of the AV's sensor array (e.g., stereo cameras). The predictive configuration system can dynamically determine a set of configurations for the sensor array to compensate for the imminent lighting conditions, and preemptively execute the one or more configurations for the sensor array as the AV travels the current route…..”; col. 1, lines 51-63]; and
adjusting a motion configuration of the robotic device based on the determined at least one deficiency (citing, “….Each of the sub-maps in the database can be recorded by surface vehicles, such as other AVs, using any number of sensors or sensor types (e.g., LiDAR, radar, and stereo cameras), and can be utilized by the AV for comparison to current sensor data in order to maneuver through surface streets and road traffic. These sub-maps can also be utilized by the predictive configuration system to determine the imminent lighting conditions by comparing current sensor data from the sensor array with lighting conditions provided by a particular sub-map correlated to the AV's current or future position.”; col. 3, lines 34-39), wherein the adjusted motion configuration optimizes capturing of sensor signals by the at least one sensor   (citing, “ ……The imminent light conditions can be determined by receiving sensor data from stereo cameras of the sensor array itself, and identifying certain route features that may affect the imminent lighting conditions in the current route traveled by the AV, col. 3, lines 9-13; also citing, “In certain implementations, the AV can maintain a sub-map database that includes 3D surface data of an operational region of the AV. Each of the sub-maps in the database can be recorded by surface vehicles, such as other AVs, using any number of sensors or sensor types (e.g., LiDAR, radar, and stereo cameras), and can be utilized by the AV for comparison to current sensor data in order to maneuver through surface streets and road traffic. These sub-maps can also be utilized by the predictive configuration system to determine the imminent lighting conditions by comparing current sensor data from the sensor array with lighting conditions provided by a particular sub-map correlated to the AV's current or future position. Accordingly, the predictive configuration system can select the set of configurations from the LUTs in order to match the lighting conditions indicating on the current sub-map. Additionally, the predictive sensor configuration system can identify reflectance anomalies in the recorded LiDAR and/or radar sub-maps themselves, which can be flagged and analyzed to determine a set of sensor configurations to attempt to positively identify each of the reflectance anomalies in the data.”, col. 3, lines 32-52)
Claim 8, 20, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Valois (US 9840256) as applied to claim 7 above, and further in view of Bonefas (US 20120083982).
Regarding claim 8, Valois discloses the method of claim 7, wherein the at least one predicted future sensor reading includes at least one image intensity and motion blur (shutter speed determines motion blur and ISO settings simply brighten on darken an image implying that  ISO settings determine the image intensity; col. 2. Lines 1-5).   
If applicant want’s to argue that Valois does not disclose Bonefas is introduced wherein Bonefas determines sensor reading includes at least one image intensity and motion blur (sec 0110).  Therefore, it would have been obvious to one of ordinary skill in the art that Valois discloses the claimed sensor reading includes at least one image intensity and motion blur, or in the alternative it would have been obvious to one having ordinary skill in the art to modify Valois as taught by Bonefas for the purpose of providing a blur algorithm to determine blur and image intensity to reduce or eliminate blur.  
Regarding claim 20, Valois discloses the system of claim 19, wherein the at least one predicted future sensor reading includes at least one of image intensity and motion blur (shutter speed determines motion blur and ISO settings simply brighten on darken an image implying that  ISO settings determine the image intensity; col. 2. Lines 1-5).   
If applicant want’s to argue that Valois does not disclose Bonefas is introduced, wherein Bonefas determines sensor reading includes at least one image intensity and motion blur (Bonefas, sec 0110).  Therefore, it would have been obvious to one of ordinary skill in the art that Valois discloses the claimed sensor reading includes at least one image intensity and motion blur, or in the alternative it would have been obvious to one having ordinary skill in the art to 
Regarding claim 25, Valois discloses the method of claim 24, wherein the at least one predicted future sensor reading includes at least one of image intensity and motion blur (shutter speed determines motion blur; col. 2. Lines 1-5).   
If applicant want’s to argue that Valois does not disclose Bonefas is introduced, wherein Bonefas determines at least one deficiency further comprises at least one of: estimating motion blur (Bonefas, sec 0110), applying a simultaneous localization and mapping (SLAM) algorithm to determine a number and a quantity of tracked features, applying a SLAM algorithm to estimate an uncertainty of a position of the robotic device, determining an uncertainty in gyroscope bias, determining an uncertainty in accelerometer bias, determining an uncertainty in absolute scale, determining an uncertainty in gyroscope gain, determining an uncertainty in magnetic field calibration, determining an uncertainty in wheel parameters, determining an uncertainty of camera-intrinsic calibration properties, and estimating slipping of a wheel based on wheel sensor data.
Therefore, it would have been obvious to one of ordinary skill in the art that Valois discloses the claimed sensor reading includes at least one image intensity and motion blur, or in the alternative it would have been obvious to one having ordinary skill in the art to modify Valois as taught by Bonefas for the purpose of providing a blur algorithm to determine blur and image intensity to reduce or eliminate blur.  

Claims 9, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Valois (US 9840256) as applied to claim 7 above, and further in view of Yang (US 20160210525).

Regarding claim 21, Valois discloses the system of claim 13 citing that the sensor configuration should not by limited by citing the phrase, “and the like”, col. 2, lines 1-5.  But Valois did not particularly mention a “capture frequency”.  However, Yang teaches of an optimized sensor configuration including an optimal capture frequency for the at least one sensor (Yang, sec 0049).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Valois as taught by Yang for the purpose of optimizing capture of signals based on a capture frequency.
Claims 10, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Valois (US 9840256) as applied to claim 7 above, and further in view of Horton (US 20120232847).
Regarding claim 10, Valois discloses the method of claim 1, wherein the at least one sensor parameter includes a gain (col. 2, lines 1-5).  Valois did not recite increasing the gain.  However Horton teaches of at least one sensor includes an inertial measurement unit (abstract, sec 0003, 0006, 0013), wherein the at least one sensor parameter includes a gain (sec 0006, 0013), wherein modifying the at least one sensor parameter includes increasing the gain (gain amplifier 120; sec 0013) while maintaining measurements of the inertial measurement unit within a dynamic range (abstract, sec 0003, 0006, 0013).

Regarding claim 22, Valois discloses the system of claim 13, wherein the at least one sensor parameter includes a gain (col. 2, lines 1-5).  Valois did not recite increasing the gain.  However Horton teaches of at least one sensor includes an inertial measurement unit (abstract, sec 0003, 0006, 0013), wherein the at least one sensor parameter includes a gain (sec 0006, 0013), wherein modifying the at least one sensor parameter includes increasing the gain (gain amplifier 120; sec 0013) while maintaining measurements of the inertial measurement unit within a dynamic range (abstract, sec 0003, 0006, 0013).
Claims 11, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Valois (US 9840256) as applied to claim 7 above, and further in view of Zhang (US 10395117).
Regarding claim 11, Valois discloses the method of claim 1, wherein the robotic device is an AV, but did not particularly recite a lawn mowing robot, a floor cleaning robot, and a warehouse logistics robot.  However, Zhang teaches of a robotic device wherein the robotic device is any of: a lawn mowing robot, a floor cleaning robot, and a warehouse logistics robot (Zhang col. 4, lines 30-40).  Therefore, it would have been obvious to modify Valois as taught by Horton for the purpose of providing a robot e.g. an AV that can mob or clean a floor and perform different activities.
Regarding claim 23, Valois discloses the system of claim 13, wherein the robotic device is an AV, but did not particularly recite a lawn mowing robot, a floor cleaning robot, and a warehouse logistics robot.  However, Zhang teaches of a robotic device wherein the robotic device is any of: a lawn mowing robot, a floor cleaning robot, and a warehouse logistics robot .

Allowable Subject Matter
Claims 26, 27, 28, 29, 30, 31, 32, 33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art Loosararian (US 20180181136), Rosenberg (US 20130211782), (Potyrailo US (20160156600), Graefe (US 20190222652,) made of record and not relied upon is considered pertinent to applicant's disclosure.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONNIE M MANCHO/Primary Examiner, Art Unit 3666